Citation Nr: 1447122	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  08-30 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to burial allowance. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to June 1955.  He died on December [redacted], 2000, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2011, the appellant testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, this matter must once again be remanded to ensure that all requested development is completed.

This matter was before the Board in November 2011, when it was remanded.  Among other things, the Veteran's claims file was to be forwarded to a VA examiner for three requested opinions.  First, the examiner was to address whether a diagnosis of PTSD or any other psychiatric disability was appropriate.  Second, the examiner was to opine as to whether it is at least as likely as not that any psychiatric disorder was the result of the Veteran's military service.  Third, the examiner was to opine as to whether it is at least as likely as not that any psychiatric disorder aggravated the Veteran's heart condition or caused/contributed substantially or materially to his cause of death.

In October 2012, the examiner opined that it was likely that a diagnosis of PTSD and several other psychiatric disabilities were appropriate.  However, the examiner stated that he ". . . is not able to assert the veteran's psychiatric problems (e.g. PTSD) were as likely as not. . . caused by or a result of military service."  Finally, the examiner explained that as he has not been medically trained, ". . . he is unable to provide a formal opinion regarding the extent to which the veteran's death was or was not caused by or as a result of the veteran's psychiatric condition(s)." 

The Board finds the October 2012 VA medical opinion inadequate.  The examiner failed to provide the second and third requested opinions.  It is still unclear whether the Veteran's psychiatric disabilities were caused by his military service and, if so, whether those disabilities contributed to his death.  On remand, such must be explored in order to properly adjudicate the claim of entitlement to service connection for the cause of the Veteran's death.

As the claim of entitlement to service connection for the cause of the Veteran's death may impact the claim of entitlement to burial allowance, consideration of that issue must be deferred as well as both claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to a psychiatrist. The claims folder should be reviewed by the psychiatrist, and the examination report should reflect that review.  The psychiatrist must then address the following questions:

a. For any psychiatric disorders found to have existed during the Veteran's lifetime, is it at least as likely as not (at least a 50 percent probability) that any disorders were the result of the Veteran's military service?

b. Is it at least as likely as not (at least a 50 percent probability) that any diagnosed psychiatric disorder(s), including PTSD, and any associated symptoms, aggravated the Veteran's heart condition and /or caused/contributed substantially or materially to the cause of his death?

If the psychiatrist is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The psychiatrist must provide a rationale for each opinion given.

2. The agency of original jurisdiction will then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



